 Case 2:19-cv-10202-DDP-E Document 33 Filed 06/19/20 Page 1 of 28 Page ID #:354




1    Douglas G. Muehlhauser (SBN 179495)
     doug.muehlhauser@knobbe.com
2    Perry D. Oldham (SBN 216,016)
     perry.oldham@knobbe.com
3    Mark Lezama (SBN 253479)
     mark.lezama@knobbe.com
4    KNOBBE, MARTENS, OLSON & BEAR, LLP
     2040 Main Street, Fourteenth Floor
5    Irvine, CA 92614
     Telephone: 949-760-0404
6    Facsimile: 949-760-9502
7    Attorneys for Plaintiff
     NOMADIX, INC.
8
9
10
11                     IN THE UNITED STATES DISTRICT COURT
12                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
13                               WESTERN DIVISION
14
15    NOMADIX, INC.,                            Case No. CV19-10202 DDP (Ex)
16                 Plaintiff,                   AMENDED COMPLAINT
17                                              FOR PATENT
            v.                                  INFRINGEMENT
18
      SIA MIKROTĪKLS; MICROCOM
19                                              DEMAND FOR JURY TRIAL
      TECHNOLOGIES, INC.; CREATIVE
20    WIRELESS, INC.; and GLOBAL IT
      COMMUNICATIONS, INC.,
21
                   Defendants.
22
23
24
25
26
27
28
 Case 2:19-cv-10202-DDP-E Document 33 Filed 06/19/20 Page 2 of 28 Page ID #:355




1          Plaintiff Nomadix, Inc. (“Nomadix”) hereby complains of Defendants SIA
2    Mikrotīkls (“MikroTik”), Microcom Technologies, Inc. (“Microcom”), Creative
3    Wireless, Inc. (“Creative Wireless”), Global IT Communications, Inc. (“Global IT”),
4    and alleges as follows:
5                                      I. THE PARTIES
6          1.     Plaintiff Nomadix is a Delaware corporation that, as of the date of this
7    Complaint, has its principal place of business at 30851 Agoura Road, Suite 102,
8    Agoura Hills, California 91301.
9          2.     Upon information and belief, Defendant MikroTik is a Latvian
10   company that, as of the date of this Complaint, has an office address at Brivibas
11   gatve 214i, Riga, LV-1039 LATVIA and a registered address at Aizkraukles iela 23,
12   Riga, LV-1006 LATVIA.
13         3.     Upon information and belief, Defendant Microcom is a California
14   corporation that, as of the date of this Complaint, has its principal place of business
15   at 26635 Agoura Road, Suite 109, Calabasas, California, 91302.
16         4.     Upon information and belief, Defendant Creative Wireless is a
17   California corporation that, as of the date of this Complaint, has its principal place
18   of business at 2531 W 237th Street, Suite 102, Torrance, California, 90505.
19         5.     Upon information and belief, Defendant Global IT Communications is
20   a California corporation that, as of the date of this Complaint, has its principal place
21   of business at 6270 Bright Avenue, Whittier, California, 90601.
22                             II. JURISDICTION AND VENUE
23         6.     This civil action includes claims for patent infringement arising under
24   the patent laws of the United States, 35 U.S.C. § 100 et seq., and, more particularly,
25   35 U.S.C. §§ 271 and 281.
26         7.     This Court has subject-matter jurisdiction under 28 U.S.C. §§ 1331 and
27   1338(a).
28
                                               -1-
 Case 2:19-cv-10202-DDP-E Document 33 Filed 06/19/20 Page 3 of 28 Page ID #:356




1           8.     Upon information and belief, Defendant MikroTik conducts business
2    throughout the United States, including in this judicial district.
3           9.     Defendant MikroTik is subject to personal jurisdiction in this judicial
4    district, at least because it has advertised (including through websites), offered to
5    sell, sold, and/or distributed infringing products, and/or induced and/or contributed
6    to the sale and use of infringing products in the United States, including in this
7    judicial district. Defendant MikroTik has, directly or through its distribution
8    network, purposefully placed infringing products into the stream of commerce
9    knowing and expecting them to be purchased and used by consumers in the United
10   States, including in this judicial district, and such infringing products actually have
11   been purchased and used in the United States and in this judicial district. Defendant
12   MikroTik’s website directs customers in the United States to various United States-
13   based distributors of its infringing products, including Defendant Microcom in this
14   judicial district: https://mikrotik.com/buy/northamerica/usa.
15          10.    Upon information and belief, Defendant Microcom conducts business
16   throughout the United States, including in this judicial district.
17          11.    Upon information and belief, Defendant Creative Wireless conducts
18   business in this judicial district.
19          12.    Upon information and belief, Defendant Global IT Communications
20   conducts business in this judicial district.
21          13.    Venue is proper in the Central District of California pursuant to 28
22   U.S.C. § 1391 and 28 U.S.C. § 1400(b). Upon information and belief, Defendant
23   MikroTik is not resident in the United States and has committed acts of infringement
24   in this Judicial District. MikroTik’s website at https://mikrotik.com/buy states, “for
25   purchases of Hardware or MikroTik RouterOS please contact our Official
26   Distributors,” and provides a telephone number and location for Microcom in
27   Calabasas, California. Upon information and belief, MikroTik imports hardware and
28   the MikroTik RouterOS into the United States, including imports to its official
                                                -2-
 Case 2:19-cv-10202-DDP-E Document 33 Filed 06/19/20 Page 4 of 28 Page ID #:357




1    distributor Microcom in this Judicial District. Upon information and belief,
2    Defendants Microcom, Creative Wireless, and Global IT Communications reside
3    and have committed acts of infringement within this Judicial District.
4                           III. STATEMENT OF THE CASE
5          14.     This action seeks relief for the infringement of Nomadix’s patents by
6    Defendants.
7                              IV. STATEMENT OF FACTS
8          15.     Nomadix is an industry pioneer and leader in the public access market.
9    Wherever people go, they expect Internet access. Whether at a hotel, airport or a
10   local coffee bar, for example, people want to check e-mail, log into social media
11   platforms, and stream video. Although people take Internet access for granted these
12   days, the ability to walk into any hotel or cafe and connect to the network regardless
13   of a mobile device’s network settings did not exist until the late 1990s, when
14   Nomadix’s founders, Dr. Leonard Kleinrock and Dr. Joel Short, invented a gateway
15   device that could dynamically emulate a user’s home network.
16         16.     Dr. Kleinrock’s UCLA lab is widely considered the birthplace of the
17   Internet because it was from that lab in 1969 that Dr. Kleinrock sent the first message
18   over what is now known as the Internet to a computer at the Stanford Research
19   Institute. By the ’90s, Dr. Kleinrock’s research focus had shifted from the basic
20   infrastructure for the Internet to mobile or nomadic computing. Spurred by Dr.
21   Kleinrock’s vision of an Internet dominated by mobile computer users, Dr.
22   Kleinrock and his former doctoral student, Dr. Short, founded Nomadix to develop
23   the technology they foresaw would be crucial to making mobile network access
24   ubiquitous.
25         17.     Today, network operators like hotels and cafes use Nomadix’s
26   innovative gateways not only to provide access to devices without reconfiguration,
27   but also to control and customize mobile users’ Internet access, which operators can
28
                                              -3-
 Case 2:19-cv-10202-DDP-E Document 33 Filed 06/19/20 Page 5 of 28 Page ID #:358




1    leverage to generate substantial revenue. Data traffic from cellular networks can also
2    be offloaded to gateways to speed up the cellular network.
3          18.     Nomadix has successfully patented Dr. Kleinrock and Dr. Short’s
4    seminal innovations. Because Nomadix’s technology is crucial to network operators,
5    it has been widely copied by its competitors. Their attempts to challenge the patents
6    at the U.S. Patent and Trademark Office (“PTO”) and in court have repeatedly failed,
7    and all who have challenged Nomadix’s patents have either taken licenses or exited
8    the market.
9          19.     Nomadix expended the technical and financial resources necessary to
10   develop a strong patent portfolio to protect its innovations. Nomadix’s intellectual
11   property includes more than 150 issued patents and pending applications in over 15
12   countries. Many of Nomadix’s patents cover fundamental operation and integration
13   of network gateway devices that facilitate automatic redirection and transparent
14   network access. Nomadix’s inventions are used daily throughout the world to
15   redirect users to login screens, charge users for network access, regulate bandwidth
16   consumption, and provide network access to users with incompatible network
17   settings. Nomadix’s intellectual property is an important and valuable asset that
18   protects Nomadix’s considerable investments in innovations that have allowed it to
19   develop, serve, and lead the public access market.
20         20.     On November 12, 2012, Nomadix notified Defendant MikroTik that,
21   by importing into the United States, or by making, using, offering, or selling its
22   network products in the United States, MikroTik is directly and indirectly infringing
23   Nomadix patents. In particular, Nomadix charged that certain MikroTik products
24   infringed at least the following Nomadix patents: U.S. Patent Nos. 7,194,554,
25   6,636,894, 8,156,246, 7,554,995, and 7,088,727. Upon information and belief,
26   Defendant MikroTik has been aware of Nomadix’s patents since at least 2012.
27         21.     MikroTik is a provider of networking products. MikroTik’s 2019
28   Product Catalog is available at https://download2.mikrotik.com/catalog_2019.pdf.
                                              -4-
 Case 2:19-cv-10202-DDP-E Document 33 Filed 06/19/20 Page 6 of 28 Page ID #:359




1    As explained in the catalog, “MikroTik provides routing, switching and wireless
2    equipment for all possible uses - from the customer location, up to high end data
3    centres.” MikroTik touts that there are millions of installations worldwide.
4          22.    Upon information and belief, MikroTik RouterOS is the operating
5    system of MikroTik RouterBOARD hardware. It has features for an ISP, including
6    routing, firewall, bandwidth management, wireless access point, backhaul link,
7    hotspot gateway, VPN server and more. RouterOS is a stand-alone operating system
8    based on the Linux kernel.
9          23.    MikroTik provides additional description of the RouterOS functionality
10   in    a     document       titled    “What       is    RouterOS”        available    at
11   https://i.mt.lv/files/pdf/instructions/what_is_routeros.pdf. That document states:
12
13                The MikroTik HotSpot Gateway enables providing of
14                public network access for clients using wireless or wired
15                network connections. The user will be presented a login
16                screen when first opening his web browser. Once a login
17                and password is provided, the user will be allowed internet
18                access.
19
20                This is ideal for hotel, school, airport, internet cafe or any
21                other public place where administration doesn’t have
22                control over the user computer. No software installati[o]n
23                or network configuration is needed, hotspot will direct any
24                connection request to the login form.
25
26                Extensive user management is possible by making
27                different user profiles, each of which can allow certain
28
                                               -5-
 Case 2:19-cv-10202-DDP-E Document 33 Filed 06/19/20 Page 7 of 28 Page ID #:360




1                uptime, upload and download speed limitation, transfer
2                amount limitation and more.
3
4                Hotspot also supports authentication against standard
5                RADIUS servers and MikroTik’s own User Manager
6                which will give you a centralized management of all users
7                in your networks.
8
9                • Plug-n-Play access to the Network
10               • Authentication of local Network Clients
11               • User Accounting
12               • RADIUS support for Authentication and Accounting
13               • Configurable bypass for non-interactive devices
14               • Walled garden for browsing exceptions
15               • Trial user and Advertisement modes
16               • Plug-n-Play access to the Network
17               • Authentication of local Network Clients
18               • User Accounting
19               • RADIUS support for Authentication and Accounting
20               • Configurable bypass for non-interactive devices
21               • Walled garden for browsing exceptions
22               • Trial user and Advertisement modes
23         Upon information and belief, the foregoing excerpt accurately describes
24   RouterOS.
25         24.   MikroTik periodically hosts user meetings in the United States,
26   including a recent meeting in Austin, Texas on April 4-5, 2019. Upon information
27   and belief, the MikroTik User Meeting (MUM) is a conference on MikroTik
28
                                            -6-
 Case 2:19-cv-10202-DDP-E Document 33 Filed 06/19/20 Page 8 of 28 Page ID #:361




1    RouterOS software and RouterBOARD hardware, and includes presentations and
2    demonstrations of technology by MikroTik and participants themselves.
3          25.     MikroTik Ethernet routers include hEX lite, hEX, hEX PoE lite,
4    PwerBox, hEX S, hEX PoE, RB2011iL-IN, RB2011-iL-RM, PowerBox Pro,
5    RB2011iLS-IN,       RB2011UiAS-IN,         RB2011UiAS-RM,      RB3011UiAS-RM,
6    RB4011iGS+RM, RB1100AHx4, RB1100AHx4 Dude Edition, CCR1009-7G-1C-
7    PC, CCR1009-7G-1C-1S+PC, CCR1009-7G-1C-1S+, CCR1016-12G, CCR1016-
8    12S-1S+,      CCR1036-12G-4S,           CCR1036-8G-2S+,    CCR1036-12G-4S-EM,
9    CCR1036-8G-2S+EM, CCR1072-1G-8S+, and other devices running versions of
10   RouterOS released since at least 2013 (hereinafter “Mikrotik Routers”).
11         26.     MikroTik switches and access points with wireless Ethernet include,
12   for example, CRS109-8G-1S-2HnD-IN, CRS125-24G-1S-2HnD-IN, OmniTIK 5,
13   hAP mini, hAP lite, hAP lite, hAP lite TC, mAP lite, cAP lite, mAP, hAP, wAP,
14   wAP BE, wsAP ac lite, cAP, hAP ac lite, hAP ac lite TC, RB951Ui-2Hnd, cAP ac,
15   hAP ac2, RB951G-2HnD, wAP ac, wAP ac BE, RB2011UiAS-2HnD-IN, hAP ac,
16   Audience, and RB4011iGS+5HacQ2HnD-IN (hereinafter “Mikrotik Wireless
17   Products”).
18         27.     Upon information and belief, Microcom is a wholesale distributor of
19   electronic parts and electronic communications equipment. Microcom’s website
20   touts MikroTik as a featured brand and makes MikroTik Routers and MikroTik
21   Wireless Products available for sale.
22         28.     Upon information and belief, Creative Wireless provides network
23   installations that use MikroTik Routers and MikroTik Wireless Products.
24         29.     Upon information and belief, Global IT Communications provides
25   network consulting services that help companies manage their network
26   infrastructures. Upon information and belief, Global IT Communications provides
27   network installations that use MikroTik Routers and MikroTik Wireless Products.
28
                                                -7-
 Case 2:19-cv-10202-DDP-E Document 33 Filed 06/19/20 Page 9 of 28 Page ID #:362




1                                V. THE PATENTS-IN-SUIT
2          30.    Nomadix is the owner by assignment of U.S. Patent No. 7,194,554
3    entitled “Systems and methods for providing dynamic network authorization
4    authentication and accounting” (“the ’554 patent”), which the United States Patent
5    and Trademark Office issued on March 20, 2007.
6          31.    Nomadix is the owner by assignment of U.S. Patent No. 6,636,894
7    entitled “Systems and methods for redirecting users having transparent computer
8    access to a network using a gateway device having redirection capability” (“the ’894
9    patent”), which the United States Patent and Trademark Office issued on October
10   21, 2003.
11         32.    Nomadix is the owner by assignment of U.S. Patent No. 8,156,246
12   entitled “Systems and methods for providing content and services on a network
13   system” (“the ’246 patent”), which the United States Patent and Trademark Office
14   issued on April 10, 2012.
15         33.    Nomadix is the owner by assignment of U.S. Patent No. 7,554,995
16   entitled “System and method for establishing network connection with unknown
17   network and/or user device” (“the ’995 patent”), which the United States Patent and
18   Trademark Office issued on June 30, 2009.
19         34.    Nomadix is the owner by assignment of U.S. Patent No. 7,088,727
20   entitled “System and method for establishing network connection with unknown
21   network and/or user device” (“the ’727 patent”), which the United States Patent and
22   Trademark Office issued on August 8, 2006.
23         35.    The “Asserted Nomadix Patents” are the ’554 patent, the ’894 patent,
24   the ’246 patent, the ’995 patent, and the ’727 patent.
25         36.    Nomadix has manufactured and sold gateway devices covered by the
26   Asserted Nomadix Patents, and has provided proper notice of the Asserted Nomadix
27   Patents in accordance with 35 U.S.C. § 287(a).
28                                     VI. COUNT I:
                                              -8-
 Case 2:19-cv-10202-DDP-E Document 33 Filed 06/19/20 Page 10 of 28 Page ID #:363




1                    INFRINGEMENT OF U.S. PATENT NO. 7,194,554
2          37.      Plaintiff hereby realleges and incorporates by reference the allegations
3    set forth in paragraphs 1 through 36.
4          38.      MikroTik’s products including at least the MikroTik Routers infringe
5    at least Claim 17 of the ’554 patent under at least 35 U.S.C. § 271(a), (b), and (c).
6          39.      Defendants have directly infringed one or more claims of the ’554
7    patent through manufacture, use, sale, offer for sale, and/or importation into the
8    United States of networking devices, including the MikroTik Routers.
9          40.      For example, in operation, the MikroTik Routers include all of the
10   limitations of Claim 17 of the ’554 patent.
11         41.      Upon information and belief, the MikroTik Routers perform a method
12   for redirecting a source attempting to access a destination through a gateway device,
13   wherein the source is associated with a source computer, and wherein the gateway
14   device enables the source to communicate with a network. For example, the
15   following webpage describes redirecting a user to another URL (for example, to a
16   login page):
17
18                  https://wiki.mikrotik.com/wiki/Manual:Customizing_Hotspot
19
20         42.      Upon information and belief, the MikroTik Routers receive at the
21   gateway device a request from the source to access the network regardless of
22   network configurations via a packet translation learned during a self-configuration
23   and without requiring the source computer to include network software configured
24   for the network. For example, the following MikroTik webpage states:
25
26                  https://wiki.mikrotik.com/wiki/Manual:Hotspot_Introduction
27
28
                                               -9-
 Case 2:19-cv-10202-DDP-E Document 33 Filed 06/19/20 Page 11 of 28 Page ID #:364




1                First of all, a client have to get an IP address. It may be set
2                on the client statically, or leased from a DHCP server. The
3                DHCP server may provide ways of binding lent IP
4                addresses to clients MAC addresses, if required. The
5                HotSpot system does not care how client get an address
6                before he/she gets to the HotSpot login page.
7
8                Moreover, HotSpot server may automatically and
9                transparently change any IP address (yes, meaning really
10               any IP address) of a client to a valid unused address from
11               the selected IP pool. If a user is able to get his/her Internet
12               connection working at their place, he/she will be able to
13               get his/her connection working in the HotSpot network.
14               This feature gives a possibility to provide a network access
15               (for example, Internet access) to mobile clients that are not
16               willing (or are disallowed, not qualified enough or
17               otherwise unable) to change their networking settings. The
18               users will not notice the translation (i.e., there will not be
19               any changes in the users’ config), but the router itself will
20               see completely different (from what is actually set on each
21               client) source IP addresses on packets sent from the clients
22               (even the firewall mangle table will ‘see’ the translated
23               addresses). This technique is called one-to-one NAT, but
24               is also known as “Universal Client” as that is how it was
25               called in the RouterOS version 2.8.
26
27               One-to-one NAT accepts any incoming address from a
28               connected network interface and performs a network
                                              -10-
 Case 2:19-cv-10202-DDP-E Document 33 Filed 06/19/20 Page 12 of 28 Page ID #:365




1                address translation so that data may be routed through
2                standard IP networks. Clients may use any preconfigured
3                addresses. If the one-to-one NAT feature is set to translate
4                a client’s address to a public IP address, then the client
5                may even run a server or any other service that requires a
6                public IP address. This NAT is changing source address of
7                each packet just after it is received by the router (it is like
8                source NAT that is performed early in the packet path, so
9                that even firewall mangle table, which normally ‘sees’
10               received packets unaltered, can only ‘see’ the translated
11               address).
12
13         43.   Upon information and belief, the MikroTik Routers identify the source
14   based upon an attribute associated with the source. For example, the following
15   webpage describes identifying the source based upon an attribute associated with the
16   source:
17
18               https://wiki.mikrotik.com/wiki/Manual:IP/Hotspot/Profile
19
20         44.   Upon information and belief, the MikroTik Routers access a source
21   profile database located external to the gateway device, the source profile database
22   storing access rights of the source, such as described in the following webpages:
23
24               https://wiki.mikrotik.com/wiki/Manual:IP/Hotspot/Profile
25               https://wiki.mikrotik.com/wiki/Manual:RADIUS_Client
26
27         45.   Upon information and belief, the MikroTik Routers determine the
28   access rights of the source based upon the identification of the source, wherein the
                                              -11-
 Case 2:19-cv-10202-DDP-E Document 33 Filed 06/19/20 Page 13 of 28 Page ID #:366




1    access rights define the rights of the source to access destination sites via the
2    network, such as described in the following webpage:
3
4                 https://wiki.mikrotik.com/wiki/Manual:IP/Hotspot/Profile
5
6          46.    Upon information and belief, the MikroTik Routers direct the source to
7    a redirection site when the source profile is not located within the source profile
8    database, such as described in the following webpage:
9
10                https://wiki.mikrotik.com/wiki/Manual:Hotspot_Introduction
11
12         47.    Upon information and belief, Defendant MikroTik has knowledge of
13   Nomadix’s patents, including the ’554 patent, at least based on receiving notice of
14   patents in the same patent family in 2012. Upon further information and belief,
15   through the knowledge of the ’554 patent gained by monitoring Nomadix’s patents,
16   Defendant MikroTik knew or should have known that these activities would
17   infringe. Defendant MikroTik also had knowledge of the ’554 patent no later than
18   the filing of this Complaint.
19         48.    Upon information and belief, Defendant MikroTik has actively induced
20   others to infringe the ’554 patent by marketing and selling the above MikroTik
21   Routers, knowing and intending that such systems would be used by customers and
22   end users in a manner that infringes the ’554 patent. To that end, Defendant
23   MikroTik provides instructions and teachings to its customers and end users that
24   such MikroTik Routers be used to infringe the ’554 patent. Defendant MikroTik’s
25   acts constitute infringement of the ’554 patent in violation of 35 U.S.C. § 271(b).
26         49.    Upon information and belief, Defendant MikroTik actively induces
27   others to directly infringe the asserted claims of the ’554 patent. By way of example
28   only, upon information and belief, Defendant MikroTik actively induces direct
                                             -12-
 Case 2:19-cv-10202-DDP-E Document 33 Filed 06/19/20 Page 14 of 28 Page ID #:367




1    infringement of the ’554 patent by providing directions, demonstrations, guides,
2    manuals, training for use, and/or other materials necessary for the use of MikroTik
3    Routers. Upon information and belief, Defendant MikroTik knew or should have
4    known that these activities would cause direct infringement.
5          50.    Upon information and belief, Defendant MikroTik’s acts constitute
6    contributory infringement of the ’554 patent in violation of 35 U.S.C. § 271(c). Upon
7    information and belief, Defendant MikroTik contributorily infringes because,
8    among other things, Defendant MikroTik offers to sell and/or sells within the United
9    States, and/or imports into the United States, components of MikroTik Routers that
10   constitute material parts of the invention of the asserted claims of the ’554 patent,
11   are not staple articles or commodities of commerce suitable for substantial non-
12   infringing use, and are known by Defendant MikroTik to be especially made or
13   especially adapted for use in an infringement of the ’554 patent.
14         51.    Defendants Microcom, Creative Wireless, and Global IT are among the
15   parties whose direct infringement MikroTik has induced or contributed to.
16         52.    Upon information and belief, Defendant MikroTik’s infringement of
17   the ’554 patent has been, and continues to be, willful, deliberate, and intentional by
18   continuing its acts of infringement after becoming aware of the ’554 patent and its
19   infringement thereof, thus acting in reckless disregard of Nomadix’s patent rights.
20         53.    Because of Defendants’ infringement of the ’554 patent, Nomadix has
21   suffered and will continue to suffer irreparable harm and injury, including monetary
22   damages in an amount to be determined at trial.
23         54.    Upon information and belief, unless enjoined, Defendants, and/or
24   others acting on behalf of Defendants, will continue their infringing acts, thereby
25   causing additional irreparable injury to Nomadix for which there is no adequate
26   remedy at law.
27
28
                                             -13-
 Case 2:19-cv-10202-DDP-E Document 33 Filed 06/19/20 Page 15 of 28 Page ID #:368




1                                      VII. COUNT II:
2                  INFRINGEMENT OF U.S. PATENT NO. 6,636,894
3          55.    Plaintiff hereby realleges and incorporates by reference the allegations
4    set forth in paragraphs 1 through 54.
5          56.    MikroTik’s products including at least the MikroTik Routers infringe
6    at least Claim 1 of the ’894 patent under at least 35 U.S.C. § 271(a), (b), and (c).
7          57.    Defendants have directly infringed one or more claims of the ’894
8    patent through manufacture, use, sale, offer for sale, and/or importation into the
9    United States of networking devices, including the MikroTik Routers.
10         58.    For example, in operation, the MikroTik Routers include all of the
11   limitations of Claim 1 of the ’894 patent.
12         59.    Upon information and belief, the MikroTik Routers redirect an original
13   destination address access request to a redirected destination address, such as
14   described in the following webpages:
15
16                https://wiki.mikrotik.com/wiki/Manual:IP/Hotspot
17                https://wiki.mikrotik.com/wiki/Manual:Customizing_Hotspot
18
19         60.    Upon information and belief, the MikroTik Routers receive all original
20   destination address access requests originating from a computer, determine which of
21   the original destination address requests require redirection, store the original
22   destination address if redirection is required, modify the original destination address
23   access request, and communicate the modified request to a redirection server if
24   redirection is required, such as described in the following webpages:
25
26                https://wiki.mikrotik.com/wiki/Manual:IP/Hotspot
27                https://wiki.mikrotik.com/wiki/Manual:Customizing_Hotspot
28
                                              -14-
 Case 2:19-cv-10202-DDP-E Document 33 Filed 06/19/20 Page 16 of 28 Page ID #:369




1          61.    Upon information and belief, the MikroTik Routers respond, at the
2    redirection server, to the modified request with a browser redirect message that
3    reassigns the modified request to an administrator-specified, redirected destination
4    address, intercept, at the gateway device, the browser redirect message and modify
5    it with the stored original destination address, and send the modified browser redirect
6    message to the computer, which automatically redirects the computer to the
7    redirected destination address, such as described in the following webpages:
8
9                 https://wiki.mikrotik.com/wiki/Manual:IP/Hotspot
10                https://wiki.mikrotik.com/wiki/Manual:Customizing_Hotspot
11                https://wiki.mikrotik.com/wiki/Manual:IP/Firewall/Filter
12
13         62.    Upon information and belief, Defendant MikroTik has knowledge of
14   Nomadix’s patents, including the ’894 patent, at least based on receiving notice of
15   patents in the same patent family in 2012. Upon further information and belief,
16   through the knowledge of the ’894 patent gained by monitoring Nomadix’s patents,
17   Defendant MikroTik knew or should have known that these activities would
18   infringe. Defendant MikroTik also had knowledge of the ’894 patent no later than
19   the filing of this Complaint.
20         63.    Upon information and belief, Defendant MikroTik has actively induced
21   others to infringe the ’894 patent by marketing and selling the above MikroTik
22   Routers, knowing and intending that such systems would be used by customers and
23   end users in a manner that infringes the ’894 patent. To that end, Defendant
24   MikroTik provides instructions and teachings to its customers and end users that
25   such MikroTik Routers be used to infringe the ’894 patent. Defendant MikroTik’s
26   acts constitute infringement of the ’894 patent in violation of 35 U.S.C. § 271(b).
27         64.    Upon information and belief, Defendant MikroTik actively induces
28   others to directly infringe the asserted claims of the ’894 patent. By way of example
                                              -15-
 Case 2:19-cv-10202-DDP-E Document 33 Filed 06/19/20 Page 17 of 28 Page ID #:370




1    only, upon information and belief, Defendant MikroTik actively induces direct
2    infringement of the ’894 patent by providing directions, demonstrations, guides,
3    manuals, training for use, and/or other materials necessary for the use of MikroTik
4    Routers. Upon information and belief, Defendant MikroTik knew or should have
5    known that these activities would cause direct infringement.
6          65.    Upon information and belief, Defendant MikroTik’s acts constitute
7    contributory infringement of the ’894 patent in violation of 35 U.S.C. § 271(c). Upon
8    information and belief, Defendant MikroTik contributorily infringes because,
9    among other things, Defendant MikroTik offers to sell and/or sells within the United
10   States, and/or imports into the United States, components of MikroTik Routers that
11   constitute material parts of the invention of the asserted claims of the ’894 patent,
12   are not staple articles or commodities of commerce suitable for substantial non-
13   infringing use, and are known by Defendant MikroTik to be especially made or
14   especially adapted for use in an infringement of the ’894 patent.
15         66.    Defendants Microcom, Creative Wireless, and Global IT are among the
16   parties whose direct infringement MikroTik has induced or contributed to.
17         67.    Upon information and belief, Defendant MikroTik’s infringement of
18   the ’894 patent has been, and continues to be, willful, deliberate, and intentional by
19   continuing its acts of infringement after becoming aware of the ’894 patent and its
20   infringement thereof, thus acting in reckless disregard of Nomadix’s patent rights.
21         68.    Because of Defendants’ infringement of the ’894 patent, Nomadix has
22   suffered and will continue to suffer irreparable harm and injury, including monetary
23   damages in an amount to be determined at trial.
24         69.    Upon information and belief, unless enjoined, Defendants, and/or
25   others acting on behalf of Defendants, will continue their infringing acts, thereby
26   causing additional irreparable injury to Nomadix for which there is no adequate
27   remedy at law.
28
                                             -16-
 Case 2:19-cv-10202-DDP-E Document 33 Filed 06/19/20 Page 18 of 28 Page ID #:371




1                                     VIII. COUNT III:
2                  INFRINGEMENT OF U.S. PATENT NO. 8,156,246
3          70.    Plaintiff hereby realleges and incorporates by reference the allegations
4    set forth in paragraphs 1 through 69.
5          71.    MikroTik’s products including at least the MikroTik Routers infringe
6    at least Claim 9 of the ’246 patent under at least 35 U.S.C. § 271(a), (b), and (c).
7          72.    Defendants have directly infringed one or more claims of the ’246
8    patent through manufacture, use, sale, offer for sale, and/or importation into the
9    United States of networking devices, including the MikroTik Routers.
10         73.    For example, in operation, the MikroTik Routers include all of the
11   limitations of Claim 9 of the ’246 patent.
12         74.    Upon information and belief, the MikroTik Routers redirect a computer
13   to a portal page, the computer being connected to the network management system
14   by a network, such as described in the following webpages:
15
16                https://wiki.mikrotik.com/wiki/Manual:IP/Hotspot
17                https://wiki.mikrotik.com/wiki/Manual:Customizing_Hotspot
18
19         75.    Upon information and belief, the MikroTik Routers complete a
20   connection handshake with the computer in a manner such that the network
21   management system appears to be the external server, receive, at the network
22   management system, an incoming request from the computer relating to accessing
23   an external server, receive, at the network management system, incoming data from
24   a redirection server, the incoming data identifying a portal page server to which the
25   computer should be redirected, the portal page server being different from the
26   external server, and send, from the network management system to the computer, an
27   outgoing response based on the incoming data, the outgoing response configured to
28   be responsive to the incoming request from the computer by including a source
                                              -17-
 Case 2:19-cv-10202-DDP-E Document 33 Filed 06/19/20 Page 19 of 28 Page ID #:372




1    address corresponding to the external server, whereby the outgoing response appears
2    to have originated from the external server, and the outgoing response configured to
3    cause the computer to initiate a second request for content from the portal page
4    server, such as described in the following webpages:
5
6                 https://wiki.mikrotik.com/wiki/Manual:IP/Hotspot
7                 https://wiki.mikrotik.com/wiki/Manual:Customizing_Hotspot
8
9          76.    Upon information and belief, Defendant MikroTik has knowledge of
10   Nomadix’s patents, including the ’246 patent, at least based on receiving notice of
11   patents in the same patent family in 2012. Upon further information and belief,
12   through the knowledge of the ’246 patent gained by monitoring Nomadix’s patents,
13   Defendant MikroTik knew or should have known that these activities would
14   infringe. Defendant MikroTik also had knowledge of the ’246 patent no later than
15   the filing of this Complaint.
16         77.    Upon information and belief, Defendant MikroTik has actively induced
17   others to infringe the ’246 patent by marketing and selling the above MikroTik
18   Routers, knowing and intending that such systems would be used by customers and
19   end users in a manner that infringes the ’246 patent. To that end, Defendant
20   MikroTik provides instructions and teachings to its customers and end users that
21   such MikroTik Routers be used to infringe the ’246 patent. Defendant MikroTik’s
22   acts constitute infringement of the ’246 patent in violation of 35 U.S.C. § 271(b).
23         78.    Upon information and belief, Defendant MikroTik actively induces
24   others to directly infringe the asserted claims of the ’246 patent. By way of example
25   only, upon information and belief, Defendant MikroTik actively induces direct
26   infringement of the ’246 patent by providing directions, demonstrations, guides,
27   manuals, training for use, and/or other materials necessary for the use of MikroTik
28
                                             -18-
 Case 2:19-cv-10202-DDP-E Document 33 Filed 06/19/20 Page 20 of 28 Page ID #:373




1    Routers. Upon information and belief, Defendant MikroTik knew or should have
2    known that these activities would cause direct infringement.
3          79.    Upon information and belief, Defendant MikroTik’s acts constitute
4    contributory infringement of the ’246 patent in violation of 35 U.S.C. § 271(c). Upon
5    information and belief, Defendant MikroTik contributorily infringes because,
6    among other things, Defendant MikroTik offers to sell and/or sells within the United
7    States, and/or imports into the United States, components of MikroTik Routers that
8    constitute material parts of the invention of the asserted claims of the ’246 patent,
9    are not staple articles or commodities of commerce suitable for substantial non-
10   infringing use, and are known by Defendant MikroTik to be especially made or
11   especially adapted for use in an infringement of the ’246 patent.
12         80.    Defendants Microcom, Creative Wireless, and Global IT are among the
13   parties whose direct infringement MikroTik has induced or contributed to.
14         81.    Upon information and belief, Defendant MikroTik’s infringement of
15   the ’246 patent has been, and continues to be, willful, deliberate, and intentional by
16   continuing its acts of infringement after becoming aware of the ’246 patent and its
17   infringement thereof, thus acting in reckless disregard of Nomadix’s patent rights.
18         82.    Because of Defendants’ infringement of the ’246 patent, Nomadix has
19   suffered and will continue to suffer irreparable harm and injury, including monetary
20   damages in an amount to be determined at trial.
21         83.    Upon information and belief, unless enjoined, Defendants, and/or
22   others acting on behalf of Defendants, will continue their infringing acts, thereby
23   causing additional irreparable injury to Nomadix for which there is no adequate
24   remedy at law.
25                                    IX. COUNT IV:
26                 INFRINGEMENT OF U.S. PATENT NO. 7,554,995
27         84.    Plaintiff hereby realleges and incorporates by reference the allegations
28   set forth in paragraphs 1 through 83.
                                             -19-
 Case 2:19-cv-10202-DDP-E Document 33 Filed 06/19/20 Page 21 of 28 Page ID #:374




1          85.    MikroTik’s products including at least the MikroTik Routers infringe
2    at least Claim 1 of the ’995 patent under at least 35 U.S.C. § 271(a), (b), and (c).
3          86.    Defendants have directly infringed one or more claims of the ’995
4    patent through manufacture, use, sale, offer for sale, and/or importation into the
5    United States of networking devices, including the MikroTik Routers.
6          87.    For example, in operation, the MikroTik Routers include all of the
7    limitations of Claim 1 of the ’995 patent.
8          88.    Upon information and belief, the MikroTik Routers establish a
9    communications path for a user host device through a foreign gateway, wherein the
10   user host device is configured to communicate through a home gateway by using an
11   IP address of the home gateway, and wherein the foreign gateway has an IP address
12   different from the home gateway, such as described in the following webpage:
13
14                https://wiki.mikrotik.com/wiki/Manual:Hotspot_Introduction
15
16         89.    Upon information and belief, the MikroTik Routers receive an ARP
17   request packet transmitted from the user host device over the communications path,
18   wherein the ARP request packet includes at least a sender IP address that
19   corresponds to an IP address of the user host device, a sender hardware address that
20   correspond to a hardware address of the user host device, and a target IP address that
21   corresponds to the IP address of the home gateway, such as described in the
22   following webpage:
23
24                https://wiki.mikrotik.com/wiki/Manual:Hotspot_Introduction
25
26         90.    Upon information and belief, the MikroTik Routers respond to the ARP
27   request packet by transmitting over the communications path an ARP response
28   packet that includes at least a sender IP address that corresponds to the IP address of
                                              -20-
 Case 2:19-cv-10202-DDP-E Document 33 Filed 06/19/20 Page 22 of 28 Page ID #:375




1    the home gateway, a sender hardware address that corresponds to a hardware address
2    of the foreign gateway, a target IP address that corresponds to the IP address of the
3    user host device, and a target hardware address that corresponds to the hardware
4    address of the user host device, such as described in the following webpage:
5
6                 https://wiki.mikrotik.com/wiki/Manual:Hotspot_Introduction
7
8          91.    Upon information and belief, the MikroTik Routers receive a network
9    packet transmitted from the user host device, wherein the network packet comprises
10   at least a target IP address that is different from the IP address of the home gateway
11   and a target hardware address that corresponds to the hardware address of the foreign
12   gateway, such as described in the following webpage:
13
14                https://wiki.mikrotik.com/wiki/Manual:Hotspot_Introduction
15
16         92.    Upon information and belief, Defendant MikroTik has knowledge of
17   Nomadix’s patents, including the ’995 patent, at least based on receiving notice of
18   patents in the same patent family in 2012. Upon further information and belief,
19   through the knowledge of the ’995 patent gained by monitoring Nomadix’s patents,
20   Defendant MikroTik knew or should have known that these activities would
21   infringe. Defendant MikroTik also had knowledge of the ’995 patent no later than
22   the filing of this Complaint.
23         93.    Upon information and belief, Defendant MikroTik has actively induced
24   others to infringe the ’995 patent by marketing and selling the above MikroTik
25   Routers, knowing and intending that such systems would be used by customers and
26   end users in a manner that infringes the ’995 patent. To that end, Defendant
27   MikroTik provides instructions and teachings to its customers and end users that
28
                                             -21-
 Case 2:19-cv-10202-DDP-E Document 33 Filed 06/19/20 Page 23 of 28 Page ID #:376




1    such MikroTik Routers be used to infringe the ’995 patent. Defendant MikroTik’s
2    acts constitute infringement of the ’995 patent in violation of 35 U.S.C. § 271(b).
3          94.    Upon information and belief, Defendant MikroTik actively induces
4    others to directly infringe the asserted claims of the ’995 patent. By way of example
5    only, upon information and belief, Defendant MikroTik actively induces direct
6    infringement of the ’995 patent by providing directions, demonstrations, guides,
7    manuals, training for use, and/or other materials necessary for the use of MikroTik
8    Routers. Upon information and belief, Defendant MikroTik knew or should have
9    known that these activities would cause direct infringement.
10         95.    Upon information and belief, Defendant MikroTik’s acts constitute
11   contributory infringement of the ’995 patent in violation of 35 U.S.C. § 271(c). Upon
12   information and belief, Defendant MikroTik contributorily infringes because,
13   among other things, Defendant MikroTik offers to sell and/or sells within the United
14   States, and/or imports into the United States, components of MikroTik Routers that
15   constitute material parts of the invention of the asserted claims of the ’995 patent,
16   are not staple articles or commodities of commerce suitable for substantial non-
17   infringing use, and are known by Defendant MikroTik to be especially made or
18   especially adapted for use in an infringement of the ’995 patent.
19         96.    Defendants Microcom, Creative Wireless, and Global IT are among the
20   parties whose direct infringement MikroTik has induced or contributed to.
21         97.    Upon information and belief, Defendant MikroTik’s infringement of
22   the ’995 patent has been, and continues to be, willful, deliberate, and intentional by
23   continuing its acts of infringement after becoming aware of the ’995 patent and its
24   infringement thereof, thus acting in reckless disregard of Nomadix’s patent rights.
25         98.    Because of Defendants’ infringement of the ’995 patent, Nomadix has
26   suffered and will continue to suffer irreparable harm and injury, including monetary
27   damages in an amount to be determined at trial.
28
                                             -22-
 Case 2:19-cv-10202-DDP-E Document 33 Filed 06/19/20 Page 24 of 28 Page ID #:377




1          99.    Upon information and belief, unless enjoined, Defendants, and/or
2    others acting on behalf of Defendants, will continue their infringing acts, thereby
3    causing additional irreparable injury to Nomadix for which there is no adequate
4    remedy at law.
5                                       X. COUNT V:
6                  INFRINGEMENT OF U.S. PATENT NO. 7,088,727
7          100. Plaintiff hereby realleges and incorporates by reference the allegations
8    set forth in paragraphs 1 through 99.
9          101. MikroTik’s products including at least the MikroTik Routers infringe
10   at least Claim 11 of the ’727 patent under at least 35 U.S.C. § 271(a), (b), and (c).
11         102. Defendants have directly infringed one or more claims of the ’727
12   patent through manufacture, use, sale, offer for sale, and/or importation into the
13   United States of networking devices, including the MikroTik Routers.
14         103. For example, in operation, the MikroTik Routers include all of the
15   limitations of Claim 11 of the ’727 patent.
16         104. Upon information and belief, the MikroTik Routers provide access to a
17   network utilizing private IP addresses for a user device having an incompatible
18   private IP address, such as described in the following webpage:
19
20                https://wiki.mikrotik.com/wiki/Manual:Hotspot_Introduction
21
22         105. Upon information and belief, the MikroTik Routers intercept data
23   transmitted by the user device containing the incompatible private IP address,
24   modify the data using a private IP address compatible with the network private IP
25   addresses, and transmit the modified data on the network, such as described in the
26   following webpage:
27
28                https://wiki.mikrotik.com/wiki/Manual:Hotspot_Introduction
                                              -23-
 Case 2:19-cv-10202-DDP-E Document 33 Filed 06/19/20 Page 25 of 28 Page ID #:378




1
2          106. Upon information and belief, Defendant MikroTik has knowledge of
3    Nomadix’s patents, including the ’727 patent, at least based on receiving notice of
4    patents in the same patent family in 2012. Upon further information and belief,
5    through the knowledge of the ’727 patent gained by monitoring Nomadix’s patents,
6    Defendant MikroTik knew or should have known that these activities would
7    infringe. Defendant MikroTik also had knowledge of the ’727 patent no later than
8    the filing of this Complaint.
9          107. Upon information and belief, Defendant MikroTik has actively induced
10   others to infringe the ’727 patent by marketing and selling the above MikroTik
11   Routers, knowing and intending that such systems would be used by customers and
12   end users in a manner that infringes the ’727 patent. To that end, Defendant
13   MikroTik provides instructions and teachings to its customers and end users that
14   such MikroTik Routers be used to infringe the ’727 patent. Defendant MikroTik’s
15   acts constitute infringement of the ’727 patent in violation of 35 U.S.C. § 271(b).
16         108. Upon information and belief, Defendant MikroTik actively induces
17   others to directly infringe the asserted claims of the ’727 patent. By way of example
18   only, upon information and belief, Defendant MikroTik actively induces direct
19   infringement of the ’727 patent by providing directions, demonstrations, guides,
20   manuals, training for use, and/or other materials necessary for the use of MikroTik
21   Routers. Upon information and belief, Defendant MikroTik knew or should have
22   known that these activities would cause direct infringement.
23         109. Upon information and belief, Defendant MikroTik’s acts constitute
24   contributory infringement of the ’727 patent in violation of 35 U.S.C. § 271(c). Upon
25   information and belief, Defendant MikroTik contributorily infringes because,
26   among other things, Defendant MikroTik offers to sell and/or sells within the United
27   States, and/or imports into the United States, components of MikroTik Routers that
28   constitute material parts of the invention of the asserted claims of the ’727 patent,
                                             -24-
 Case 2:19-cv-10202-DDP-E Document 33 Filed 06/19/20 Page 26 of 28 Page ID #:379




1    are not staple articles or commodities of commerce suitable for substantial non-
2    infringing use, and are known by Defendant MikroTik to be especially made or
3    especially adapted for use in an infringement of the ’727 patent.
4          110. Defendants Microcom, Creative Wireless, and Global IT are among the
5    parties whose direct infringement MikroTik has induced or contributed to.
6          111. Upon information and belief, Defendant MikroTik’s infringement of
7    the ’727 patent has been, and continues to be, willful, deliberate, and intentional by
8    continuing its acts of infringement after becoming aware of the ’727 patent and its
9    infringement thereof, thus acting in reckless disregard of Nomadix’s patent rights.
10         112. Because of Defendants’ infringement of the ’727 patent, Nomadix has
11   suffered and will continue to suffer irreparable harm and injury, including monetary
12   damages in an amount to be determined at trial.
13         113. Upon information and belief, unless enjoined, Defendants, and/or
14   others acting on behalf of Defendants, will continue their infringing acts, thereby
15   causing additional irreparable injury to Nomadix for which there is no adequate
16   remedy at law.
17                                PRAYER FOR RELIEF
18         WHEREFORE, Plaintiff prays for judgment in its favor against Defendants
19   for the following relief:
20         A.     Pursuant to 35 U.S.C. § 271, a determination that Defendants and their
21   officers, agents, servants, employees, attorneys and all others in active concert
22   and/or participation with them have infringed each of the ’554, ’894, ’246, ’995, and
23   ’727 patents through the manufacture, use, importation, offer for sale, and/or sale of
24   infringing products and/or any of the other acts prohibited by 35 U.S.C. § 271;
25         B.     Pursuant to 35 U.S.C. § 283, an injunction enjoining Defendants and
26   their officers, agents, servants, employees, attorneys and all others in active concert
27   and/or participation with them from infringing the ’554, ’894, ’246, ’995, and ’727
28   patents through the manufacture, use, importation, offer for sale, and/or sale of
                                              -25-
 Case 2:19-cv-10202-DDP-E Document 33 Filed 06/19/20 Page 27 of 28 Page ID #:380




1    infringing products and/or any of the other acts prohibited by 35 U.S.C. § 271,
2    including preliminary and permanent injunctive relief;
3          C.     Pursuant to 35 U.S.C. § 284, an award compensating Plaintiff for
4    Defendants’ infringement of the ’554, ’894, ’246, ’995, and ’727 patents through
5    payment of not less than a reasonable royalty on Defendants’ sales of infringing
6    products;
7          D.     Pursuant to 35 U.S.C. § 284, an award increasing damages up to three
8    times the amount found or assessed by the jury for Defendants’ infringement of each
9    of the ’554, ’894, ’246, ’995, and ’727 patents in view of the willful and deliberate
10   nature of the infringement;
11         E.     Pursuant to 35 U.S.C. § 285, a finding that this is an exceptional case,
12   and an award of reasonable attorneys’ fees and non-taxable costs;
13         F.     An assessment of prejudgment and post-judgment interest and costs
14   against Defendant, together with an award of such interest and costs, pursuant to 35
15   U.S.C. § 284; and
16         G.     Such other and further relief as this Court may deem just.
17                                  Respectfully submitted,
18                                  KNOBBE, MARTENS, OLSON & BEAR, LLP
19
20   Dated: June 19, 2020           /s/ Douglas G. Muehlhauser
                                    Douglas G. Muehlhauser
21                                  Perry D. Oldham
                                    Mark Lezama
22
                                    Attorneys for Plaintiff
23                                  NOMADIX, INC.
24
25
26
27
28
                                             -26-
 Case 2:19-cv-10202-DDP-E Document 33 Filed 06/19/20 Page 28 of 28 Page ID #:381




1                             DEMAND FOR JURY TRIAL
2          Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff
3    Nomadix hereby demands a trial by jury on all issues so triable.
4
5                                  Respectfully submitted,
6                                  KNOBBE, MARTENS, OLSON & BEAR, LLP
7
8    Dated: June 19, 2020          /s/ Douglas G. Muehlhauser
                                   Douglas G. Muehlhauser
9                                  Perry D. Oldham
                                   Mark Lezama
10
                                   Attorneys for Plaintiff
11                                 NOMADIX, INC.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            -27-
